Case 1:18-cr-00802-CM Document185 Filed 04/17/20 Page 1of1
Case 1-18-cr-00802-CM-9 Document 181 Filed in NYSD on 04/09/2020 Page 1 of 1

THE LAW FIRM OF LER ;
- 7 World Trade Contes 2T, 34th Floor
CESAR DE CASTRO, P.C. aoe
ATTORNEY AT LAW 646.200.6166 Direct

212.808.8100 Reception
646.839.2682 Fax

| 4 fess decastrolaw.com

April 9, 2020 Sente — 7 ad
Via ECF Jola lc, 2.0 12 SPM

lhe Honorable Colleen McMahon
Chief Judge fi
U.S. District Court

Southern District of New York

500 Pear! Street

New York. New York 10007

Re: United States v. Mayra Monsanto, 18 Cr. 802 (CM)
Dear Chief Judge McMahon:

| represent Mayra Monsanto in the above-referenced matter. | write to request that Ms.
Monsanto's sentencing be rescheduled from April 30, 2020, to any day the weeks of July 13, 20,
or 27, 2020, at a time convenient for the Court. An adjournment of Mr. Monsanto’s sentencing
is necessary given the global pandemic that has affected my ability to meet and speak to my
client and the necessary affect it has had on Court operations. Ms. Monsanto, a sixty-two-year-
old woman with a myriad of health conditions, is suffering from what appears to be the COVID-
19. | have conferred with the government and it joins in this application.

Respectfully submitted,
ee

César de Castro

d/irfre

 
